Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/22/2022 has been entered. Claims 2-4 and 17-19 are cancelled, claims 13-15 are withdrawn. Claims 1, 5-16 and 20 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Ross Gross (Reg. No. 63524) on 05/12/2022.
The application has been amended as follows:
1. (Currently Amended) A color filter substrate, comprising: a display area and a non-display area, wherein the display area is provided with a substrate, a plurality of black matrices, a plurality of color resist layers of different colors, and a first spacer; 
wherein the non-display area is provided with the substrate, the plurality of black matrices, a virtual color resist layer, and a second spacer; 
wherein color of the virtual color resist layer is same as color of one of the color resist layers, material of the first spacer is same as material of the second spacer, and a height of the first spacer from a surface of the substrate is greater than  from the surface of the substrate;
wherein the color resist layer is divided into a first color resist layer, a second color resist layer, and a third color resist layer;
wherein the color of the virtual color resist layer is same as color of the third color resist layer;
wherein a height of the first color resist layer from the surface of the substrate is equal to a height of the second color resist layer from the surface of the substrate and a height of the third color resist layer from the surface of the substrate, and greater than a height of the virtual color resist layer from the surface of the substrate,
wherein a difference between the height of the first, second or third color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um, and
wherein a difference between the height of the first spacer and the height of the second spacer is less than 0.1 um.
5. (Cancelled) 
7. (Currently Amended) The color filter substrate of claim 6, wherein
8. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Currently Amended) A liquid crystal display device, comprising: a color filter substrate and an array substrate disposed facing the color filter substrate, a liquid crystal layer disposed between the array substrate and the color filter substrate, and a backlight module adjacent to a side of the array substrate of a liquid crystal display panel consisting of the color filter substrate, the liquid crystal layer, and the array substrate; 
wherein the color filter substrate comprises a display area and a non-display area;
wherein the display area is provided with a substrate, a plurality of black matrices, a plurality of color resist layers of different colors, and a first spacer;
wherein the non-display area is provided with a substrate, a plurality of black matrices, a virtual color resist layer and a second spacer;
wherein color of the virtual color resist layer is the same as color of one of the color resist layers, and material of the first spacer is the same as material of the second spacer, and a height of the first spacer from a surface of the substrate is greater than  from the surface of the substrate;
wherein the color resist layer is divided into a first color resist layer, a second color resist layer, and a third color resist layer;
wherein the color of the virtual color resist layer is the same as color of the third color resist layer;
wherein a height of the first color resist layer from the surface of the substrate is equal to a height of the second color resist layer from the surface of the substrate and a height of the third color resist layer from the surface of the substrate, and greater than a height of the virtual color resist layer from the surface of the substrate,
wherein a difference between the height of the first, second or third color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um, and
wherein a difference between the height of the first spacer and the height of the second spacer is less than 0.1 um.
20. (Cancelled)

Allowable Subject Matter
Claims 1, 6-7, 9-12 and 16 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a color filter substrate and a liquid crystal display device as set forth in claims 1, 6-7, 9-12 and 16.
Regarding claims 1 and 16, the prior art of record, taken along or in combination, fails to disclose or suggest a color filter substrate comprising a display area provided with a substrate, a plurality of black matrices, a plurality of color resist layers of different colors, and a first spacer; and a non-display area provided with the substrate, the plurality of black matrices, a virtual color resist layer, and a second spacer; wherein material of the first spacer is same as material of the second spacer, and a height of the first spacer from a surface of the substrate is greater than a height of the second spacer from the surface of the substrate; wherein the color resist layer is divided into a first color resist layer, a second color resist layer, and a third color resist layer; wherein the color of the virtual color resist layer is same as color of the third color resist layer; wherein a height of the first color resist layer from the surface of the substrate is equal to a height of the second color resist layer from the surface of the substrate and a height of the third color resist layer from the surface of the substrate, and greater than a height of the virtual color resist layer from the surface of the substrate, wherein “a difference between the height of the first, second or third color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um, and a difference between the height of the first spacer and the height of the second spacer is less than 0.1 um” in combination with the other required elements of the claim. 
Claims 6-7 and 9-12 are allowable due to their dependency.
The most relevant reference, Wu (CN103969883A) in view of Kira (US 2013/0250227) and Yoshda (US 2007/0026324) only discloses a color filter substrate comprising a display area provided with a substrate, a plurality of black matrices, a plurality of color resist layers of different colors, and a first spacer; and a non-display area provided with the substrate, the plurality of black matrices, a virtual color resist layer, and a second spacer; wherein material of the first spacer is same as material of the second spacer, and a height of the first spacer from a surface of the substrate is greater than a height of the second spacer from the surface of the substrate; wherein the color resist layer is divided into a first color resist layer, a second color resist layer, and a third color resist layer; wherein the color of the virtual color resist layer is same as color of the third color resist layer; wherein a height of the first color resist layer from the surface of the substrate is equal to a height of the second color resist layer from the surface of the substrate and a height of the third color resist layer from the surface of the substrate, and greater than a height of the virtual color resist layer from the surface of the substrate, wherein a difference between the height of the first, second or third color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um. However they do not teach or suggest the combination of “a difference between the height of the first, second or third color resist layer and the height of the virtual color resist layer is less than or equal to 0.1 um, and a difference between the height of the first spacer and the height of the second spacer is less than 0.1 um” in combination with the other required elements of the claim.
Yu (US 2017/0299918), Lin (US 2018/0275458), Chen (US 2016/0131941) and Hu (US 2018/0321536) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871